Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Ex-99.d.3 SUB-ADVISORY AGREEMENT AGREEMENT, dated as of , 2008 by and between VTL Associates, LLC (the Investment Adviser), a Pennsylvania limited liability company having its principal office and place of business at 2005 Market Street, One Commerce Square, Philadelphia, PA 19103, and Mellon Capital Management Corporation (the Sub-Adviser), a subsidiary of The Bank of New York Mellon Corporation, having its principal office and place of business at 50 Fremont Street, Suite 3900, San Francisco, CA 94105 . WHEREAS, the Investment Adviser is registered as an investment adviser under the Investment Advisers Act of 1940, as amended (Advisers Act); WHEREAS, the Investment Adviser has entered into an Investment Advisory Agreement dated as of January 25, 2008 with RevenueShares ETF Trust (the Trust) an investment company registered under the Investment Company Act of 1940, as amended (Investment Company Act); WHEREAS, the Sub-Adviser is registered as an investment adviser under the Advisers Act; WHEREAS, the Board of Trustees of the Trust and the Investment Adviser desire to retain the Sub-Adviser to render investment advisory and other services to the funds specified in Appendix A hereto, as amended from time to time, each a series of the Trust (each a Fund and collectively, the Funds), in the manner and on the terms hereinafter set forth; WHEREAS, the Investment Adviser has the authority under the Investment Advisory Agreement, subject to the approval of the Board of Trustees of the Trust (the Board or the Trustees) to select sub-advisers for each Fund; and WHEREAS, the Sub-Adviser is willing to furnish such services to the Investment Adviser and each Fund; NOW, THEREFORE, the Investment Adviser and the Sub-Adviser agree as follows: 1. APPOINTMENT OF THE SUB-ADVISER The Investment Adviser hereby appoints the Sub-Adviser to act as a sub-adviser for each Fund, subject to the supervision and oversight of the Investment Adviser and the Trustees of the Trust, and in accordance with the terms and conditions of this Agreement. Subject to any other written instructions of the Investment Adviser or the Trust, Sub-Adviser is hereby appointed the Funds agent and attorney-in-fact for the limited purposes of executing account documentation, agreements, contracts and other documents as Sub-Adviser shall be requested by brokers, dealers, counter parties and other persons in connection with its management of the Funds assets. 2. ACCEPTANCE OF APPOINTMENT The Sub-Adviser accepts that appointment and agrees to render the services herein set forth, for the compensation herein provided. To the extent consistent with the Services described in Section 3, Sub-Adviser may purchase, hold and sell The Bank of New York Mellon Corporation stock, which is the stock of an affiliate of the Sub-Adviser, and may do so only in accordance with the provisions of the Investment Company Act and any regulations, orders or interpretations of the Securities and Exchange Commission or its Staff thereunder. The assets of each Fund will be maintained in the custody of a custodian (who shall be identified by the Investment Adviser in writing). Except to the extent that such custodian is an affiliate or a separately identifiable division of the Sub-Adviser, the Sub-Adviser will not have custody of any securities, cash or other assets of the Fund and will not be liable for any loss resulting from any act or omission of the custodian other than acts or omissions arising in reliance on instructions of the Sub-Adviser. 3. SERVICES TO BE RENDERED BY THE SUB-ADVISER TO THE TRUST A. Subject to the succeeding provisions of this section, the oversight and supervision of the
